United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 98-1077SI
                                   _____________

United States of America,                *
                                         *
                      Appellee,          * Appeal from the United States
                                         * District Court for the Southern
      v.                                 * District of Iowa.
                                         *
Julian R. Aguilera,                      *       [UNPUBLISHED]
                                         *
                      Appellant.         *
                                   _____________

                             Submitted: October 19, 1998
                                 Filed: October 28, 1998
                                   _____________

Before McMILLIAN, FAGG, and BEAM, Circuit Judges.
                           _____________

PER CURIAM.

       Julian R. Aguilera appeals his jury convictions for conspiracy to distribute and
possess with intent to distribute marijuana, see 21 U.S.C. § 846 (1994), and for
managing and controlling a place where drugs are manufactured and stored, see id. §
856(a)(2). Aguilera first contends the evidence is insufficient to support his conspiracy
conviction. Viewing the evidence in the light most favorable to the jury’s verdict and
drawing all reasonable inferences in the verdict’s favor, see United States v. Jenkins,
78 F.3d 1283, 1287 (8th Cir. 1996), we conclude the evidence clearly established the
existence of a conspiracy and Aguilera’s participation in the conspiracy. Aguilera also
contends the district court improperly admitted hearsay evidence of other bad acts in
violation of Federal Rule of Evidence 404(b). The evidence of conversations between
Aguilera and two coconspirators about their willingness to drive loads of drugs for
money was evidence of the charged offense rather than evidence of other bad acts,
however. See United States v. Rodreguez, 859 F.2d 1321, 1327 (8th Cir. 1988); see
also United States v. Moore, 149 F.3d 773, 780 (8th Cir. 1998). Aguilera last contends
the district court applied the wrong standard in denying his motion to suppress.
Aguilera based his motion on the allegation that the affidavit supporting the search
warrant contained faulty information. The district court properly applied Franks v.
Delaware, 438 U.S. 154, 171-72 (1978), and rejected Aguilera’s motion because he
failed to show that the police made a deliberately or recklessly false statement or
omission or that the allegedly false statement or omission was necessary to a finding of
probable cause. See United States v. Gibson, 123 F.3d 1121, 1124 (8th Cir. 1997). We
thus affirm Aguilera’s convictions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-